ORDER
This matter having been duly presented to the Court, it is ORDERED that the motion for a stay of the effective date of respondent’s disbarment is denied; and it is further
*247ORDERED that respondent shall have thirty days from the filing date of this. Order to have counsel make additional filings in respect of his motions for reconsideration and to supplement the record. An original and eight copies are to be served and filed with the Clerk of this Court. Two copies shall be served and filed on the Office of Attorney Ethics.